Exhibit (a)(1)(A) Offer to Purchase for Cash by COLLECTORS UNIVERSE, INC. Up to 1,750,000 Shares of its Common Stock (including Associated Preferred Share Purchase Rights) At a Purchase Price not Less than $5.00 nor Greater Than $5.40 per Share The Offer, Proration Period and Withdrawal Rights will Expire at 12:00 Midnight, Eastern Time, on July 2, 2009, Unless the Offer is Extended Collectors Universe, Inc., a Delaware corporation (“we,” “us,” “our,” or the “Company”) is offering to purchase for cash (the “Offer”), up to 1,750,000 shares of its common stock, $.001 par value (including the associated preferred share purchase rights), upon the terms and subject to the conditions of this Offer to Purchase and the related Letter of Transmittal.The Offer will commence on June 2, 2009 and terminate at 12:00 Midnight, Eastern Time, on July 2, 2009, or such later date to which the Company may extend the Offer (the “Expiration Date”).Unless otherwise indicated, all references to shares are to shares of our common stock, including the associated preferred share purchase rights issued under the Rights Agreement dated as of January 9, 2009 between the Company and StockTrans, Inc. (“StockTrans”), as the Rights Agent.A tender of the shares will constitute a tender of these associated rights. On the terms and subject to the conditions of the Offer, we will determine the single per share price, not less than $5.00 nor greater than $5.40 per share, net to the seller in cash, less any applicable withholding taxes and without interest, that we will pay for shares properly tendered and not properly withdrawn in the Offer, taking into account the total number of shares so tendered and the prices specified by the tendering stockholders.We will select the lowest purchase price within the indicated range that will enable us to purchase 1,750,000 shares pursuant to the Offer, or such fewer number of shares as are properly tendered and not properly withdrawn prior to the Expiration Date, at a price not less than $5.00 nor greater than $5.40 per share.We refer to the purchase price we select within the range indicated for our shares as the “Purchase Price”. THE OFFER IS NOT CONDITIONED ON ANY MINIMUM NUMBER OF SHARES BEING TENDERED AND IS NOT CONDITIONED UPON FINANCING. THE OFFER IS, HOWEVER, SUBJECT TO CERTAIN CUSTOMARY CONDITIONS. SEE SECTION 7. All shares that we acquire in the Offer will be acquired at the Purchase Price, regardless of whether the stockholder tendered at a lower price. We will purchase only shares properly tendered at prices at or below the applicable Purchase Price and not properly withdrawn prior to the Expiration Date of the Offer. However, because of the “small lot” priority, proration and conditional tender provisions described in this Offer to Purchase, we may not purchase all of the shares tendered even if stockholders tendered at or below the Purchase Price, if the Offer is oversubscribed.We will not purchase shares tendered at prices greater than the Purchase Price. Shares tendered but not purchased in the Offer will be returned to the tendering stockholders at our expense promptly after the Expiration Date. Our shares of common stock are listed and traded on The NASDAQ Global Market (“NASDAQ”) under the symbol “CLCT.”We publicly announced our intention to commence this Offer on June 2, 2009.On June 1, 2009, the last full trading day before the announcement of the Offer, the reported closing price of the shares on NASDAQ was $4.55 per share.Stockholders are urged to obtain current market quotations for the shares. A detailed discussion of this Offer is contained in this Offer to Purchase.Stockholders are strongly encouraged to read this entire package of materials, and the publicly filed information about the Company referenced herein, before making a decision regarding this Offer. THE COMPANY’S BOARD OF DIRECTORS HAS APPROVED THIS OFFER.HOWEVER, NEITHER THE COMPANY NOR ANY OF ITS DIRECTORS, OFFICERS OR EMPLOYEES, NOR THE INFORMATION AGENT, MAKES ANY RECOMMENDATION TO YOU AS TO WHETHER YOU SHOULD TENDER OR REFRAIN FROM TENDERING YOUR SHARES.YOU MUST MAKE YOUR OWN DECISION AS TO WHETHER TO TENDER SOME OR ALL OF YOUR SHARES AND THE PRICE OR PRICES AT WHICH YOU WILL TENDER THEM. Neither the Securities and Exchange Commission (“SEC”) nor any state securities commission has approved or disapproved of this transaction or passed upon the merits or fairness of such transaction or passed upon the adequacy or accuracy of the information contained in this Offer to Purchase.Any representation to the contrary is a criminal offense. If you have any questions or need assistance, you should contact B. Riley & Co., LLC, the Information Agent for this Offer.You may request additional copies of this document, the Letter of Transmittal or the Notice of Guaranteed Delivery from the Information Agent at: B. Riley & Co., LLC 4675 MacArthur Court, Suite 1500 Newport Beach, CA 92660 E-mail: corpfin@brileyco.com or Call Toll Free: (800) 494-7354 The address and telephone numbers for StockTrans, the Depositary for the Offer, is: StockTrans, Inc. 44 West
